Opinion
BARRY-DEAL, J.
Ursula H. appeals from a judgment of the juvenile court adjudging her minor son, Jesse H., a dependent child of the court pursuant to Welfare and Institutions Code section 300, removing the minor from appellant’s custody, and approving placement of the minor in a foster home.
We appointed counsel to represent appellant on appeal. Counsel filed a brief in which he set forth the facts of the case. He did not argue against his client, but advised the court he found no issues to argue on appellant’s behalf. We have examined the record and have found no arguable issue. (People v. Wende (1979) 25 Cal.3d 436 [158 Cal.Rptr. 839, 600 P.2d 1071].) Appellant was given 30 days to file written argument in her own behalf. That period has passed, and we have received no communication from appellant.
*1050Judgment is affirmed.
Scott, Acting P. J., and Anello, J.,* concurred.

 Assigned by the Chairperson of the Judicial Council.